JUDGMENT

                                   Court of Appeals
                               First District of Texas
                                    NO. 01-13-00347-CV

                        KILGORE EXPLORATION, INC., Appellant

                                              V.

                            APACHE CORPORATION, Appellee

   Appeal from the 333rd District Court of Harris County. (Tr. Ct. No. 2010-20264).

         This case is an appeal from the final judgment signed by the trial court on March 26,
2013. After submitting the case on the appellate record and the arguments properly raised
by the parties, the Court holds that the trial court’s judgment contains no reversible error.
Accordingly, the Court affirms the trial court’s judgment.

         The Court orders that the appellant, Kilgore Exploration, Inc., pay all appellate
costs.

         The Court orders that appellee, Apache Corporation, recover the cash deposit being
held in lieu of a supersedeas bond filed by appellant, Kilgore Exploration, Inc., plus all
interest accrued on those funds, against the judgment rendered.

         The Court orders that this decision be certified below for observance.
Judgment rendered February 5, 2015.

Panel consists of Justices Jennings and Higley.   Opinion delivered by Justice Jennings.




     The Honorable Jim Sharp, former Justice of this Court, was a member of the Panel
      and present for argument when this case was submitted. Because his term expired
      on December 31, 2014, he did not participate in the decision of the case. See TEX.
      R. APP. P. 41.1(b).